Detailed Action

Response to Arguments

Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive.

In regards to claim 1, the applicant argues that that the cited prior art does not teach a first low frequency communication network located away from the a zone of interest and a second high frequency network located in the zone of interest [see applicant’s arguments pg. 8 L. 3-15, pg. 9]. The applicant argues that Croux et al. (US-10,708,869) teaches a first communication network that has a modulation orthogonal to a modulation of a second communication network, but it fails to teach that the first network comprises nodes located away from the zone of interest and that the second network comprises nodes located in the zone of interest [see applicant’s arguments pg. 8 last paragraph].   
The examiner respectfully disagrees with the applicant. Coman (US-8,805,632) clearly teaches a system comprises one or more seismic sources and a plurality or seismic receivers in the zone of interest [see Coman fig. 1 elements 22 and 20]. Furthermore, Coman teaches that the receivers are in communication with a surface node via a communication channel in order to transit the seismic data to the surface [see Coman col. 4 L. 1-4, col. 6 L. 1-3, col. 8 L. 17-24 and L. 27-31]. The examiner agrees with the applicant that Coman does not teach that the communication channel . 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 and 12-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim [1], the claim recites in line 12-13 “wherein the first plurality of communication nodes are” and in line 15 “wherein the second plurality of 
Also, the claim recites several times in lines 18-last line “the first plurality of communication nodes”, “said first plurality of communication nodes”, “the second plurality of communication nodes” and “said second plurality of communication nodes”. It is unclear if the aforementioned limitations are referring to nodes defined in lines 12-15 or to the nodes defined in lines 18 and 26. For this reason, the claim is indefinite. 
The examiner has interpreted the claim in the following way in order to advance prosecution: line 12-13 “wherein [[the]] a first plurality of communication nodes are”, line 15 “wherein [[the]] a second plurality of communication nodes are”, line 18 “disposing [[a]] the first plurality of communication nodes along” and line 26 “disposing [[a]] the second plurality of communication nodes along”.

In regards to claim(s) 2-9 and 12-15, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

Double Patenting Rejections

Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,724,363 in view of Comman et al. (US-8,805,632) as shown in the office action mailed on June 29, 2021.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coman et al. (US-8,805,632) in view of Croux et al. (US-10,708,869), Stolpman (US-9,657,564) and Morrow et al. (US-2015/0354351).

In regards to claim 1, Coman teaches a method comprising a step of providing one or more seismic sources [fig. 1 element 22, col. 3 L. 53-56]. Also, Coman teaches that the method comprises a step of providing a plurality of downhole seismic receivers along the well casing or tubing in zones of interest [fig. 1 elements 20, col. 3 L. 53-56]. Coman teaches that the seismic sources and receivers can be acoustic seismic sources and receivers that capture acoustic seismic data [col. 3 L. 36-40 and L. 48-56, col. 4 L. 36-41, col. 5 L. 45-49]. This teaching means that the seismic sources are used to generate acoustic signals/vibrations that are detected by one or more of the plurality of downhole seismic receivers. Furthermore, Coman teaches that the method comprises a step of obtaining vertical seismic profile data along the well casing or tubing with the plurality of downhole seismic receivers [col. 3 L. 53-56]. Coman further teaches that the method comprises a step of processing, with a downhole processor device, data 
Coman teaches that the plurality of downhole seismic receivers are communicatively coupled to a surface node and that the method comprises a step of transferring the processed data from the downhole processor device to the surface node (a topside node) [col. 4 L. 1-4, col. 6 L. 1-3, col. 8 L. 17-24 and L. 27-31]. However, Coman does not teach that the downhole seismic receivers are communicatively coupled and transfer data to the surface node using a downhole wireless communication network.
On the other hand, Croux teaches that downhole tools and sensors can be communicatively coupled and transfer data to the surface node using a downhole wireless communication network [fig. 5, fig. 7]. This teaching means that the method comprises a step of providing a downhole wireless communication network. Croux also teaches that the network comprises a first communication network and a second communication network along a well casing or tubing [fig. 5 elements 310 (first network) and 335 (second network), fig. 7 elements 510 (first network) and 535 (second network), col. 2 L. 20-25, col. 4 L. 13-15 (first network), col. 5 L. 63-67 (second network), col. 6 L. 36-40 (second network)]. Furthermore, Croux teaches that the second network communicates data at a much higher frequency band than the first network [col. 6 L. 3-5]. This teaching means that the method comprises a step of providing the first communication network and the second communication network, wherein the first communication network operates at a different frequency than the second communication network and wherein the first communication network is a low-
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Croux’s teachings of providing a downhole wireless communication network in the method taught by Coman because it will permit the system to transmit reliably downhole data from a plurality of tools and sensors to the surface node.

The combination of Coman and Croux teaches that seismic data can be processed with a downhole processor [see Coman col. 6 L. 1-3, col. 8 L. 17-24 and L. 27-31]. However, the combination does not teach that the processing comprises one or more of compressing the data, cross-correlating the data, stacking the data, decimating the data, and frequency domain analysis.
On the other hand, Stolpman teaches that the processing includes performing data compression [col. 4 L. 27-31].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Stolpman’s teachings of compressing the 
The combination of Coman, Croux and Stolpman teaches the second plurality of communication nodes are configured to transmit signals and receive signals using a frequency that is much higher than the frequency used by the first plurality of communication nodes to transmit signals and to receive signals [see Croux fig. 5 and 7, col. 6 L. 3-6]. However, the combination does not teach that the frequency used by the first plurality of communication nodes is less or equal than 200 KHz and that the frequency used by the second plurality of communication nodes is greater than 200 KHz.
On the other hand, Morrow teaches that acoustic communications can be performed using frequencies that go from 50 KHz to 500 KHz [par. 0107 L. 1-3].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Morrow’s teachings of using frequencies that go from 50 KHz to 500 KHz to perform acoustic communications in the method taught by the combination because those frequencies provide reliable communications.
The combination of Coman, Croux, Stolpman and Morrow teaches that the second nodes use a much higher frequency than the first nodes to perform communications in order to prevent interference, and that the frequencies can go from 50 KHz to 500 KHz [see Croux col. 5 L. 19-22, col. 6 L. 3-6, see Morrow par. 0107 L. 1-3]. The combination does not explicitly teach that the first nodes uses a frequency that is less or equal than 200 KHz and that the frequency used by the second nodes is greater than 200 KHz. However, it is clear from the combinations teachings that the 

In regards to claim 2, the combination of Coman, Croux, Stolpman and Morrow, as applied in claim 1 above, teaches that the method comprises the step of actuating at least one of the one or more seismic sources, which includes a drill string or drill bit [see Coman col. 3 L. 42-44].

In regards to claim 3, the combination of Coman, Croux, Stolpman and Morrow, as applied in claim 1 above, teaches that the method comprises the step of actuating at least one of the one or more seismic sources, which includes a downhole source [see Coman col. 3 L. 38-44].

In regards to claim 4, the combination of Coman, Croux, Stolpman and Morrow, as applied in claim 1 above, teaches that the method comprises the step of actuating at least one of the one or more seismic sources, which includes a surface based seismic source [see Coman fig. 1 element 22, col. 3 L. 38-40].

In regards to claim 5, the combination of Coman, Croux, Stolpman and Morrow, as applied in claim 1 above, further teaches that devices comprising seismic sensors (receivers) can also comprise pressure and temperature sensors [see Morrow par. 0123 L. 1-5]. This means that the providing the plurality of downhole seismic receivers includes providing pressure and temperature sensors.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Morrow’s teachings of including temperature and pressure sensors in the method taught by the combination because it will permit the system to acquire pressure and temperature data at the same location where seismic data is acquired.

In regards to claim 6, the combination of Coman, Croux, Stolpman and Morrow, as applied in claim 1 above, teaches that the providing the plurality of downhole seismic receivers includes providing geophones [see Coman col. 5 L. 47-49].

In regards to claim 7, the combination of Coman, Croux, Stolpman and Morrow, as applied in claim 1 above, further teaches that the processing includes performing data compression [see Stolpman col. 4 L. 27-31].

In regards to claim 9, the combination of Coman, Croux, Stolpman and Morrow, as applied in claim 1 above, teaches that the receivers can detect acoustic and sonic properties [see Coman col. 3 L. 36-38].This means that the receivers comprises .

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coman et al. (US-8,805,632) in view of Croux et al. (US-10,708,869), Stolpman (US-9,657,564) and Morrow et al. (US-2015/0354351) as applied to claim 1 above, and further in view of Kjos (US-2018/0066490).

In regards to claim 8, the combination of Coman, Croux, Stolpman and Morrow, as applied in claim 1 above, does not teach obtaining a 4D seismic data set.
On the other hand, Kjos teaches that a 4D seismic data set can be obtained repeating said obtaining vertical seismic profile data along the well casing or tubing with the plurality of downhole seismic receivers after a time-lapse period [par. 0008, par. 0016 L. 1-6].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Kjos’ teachings of obtaining a 4D seismic data set in the method taught by the combination because it will permit to monitor other parameters such as fluid front movements, vibrations, mechanical conditions of a well and leakages [see Kjos par. 0008].

Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coman et al. (US-8,805,632) in view of Croux et al. (US-10,708,869), Stolpman  as applied to claim 1 above, and further in view of Duncan et al. (US-7,986,587).

In regards to claim 12, the combination of Coman, Croux, Stolpman and Morrow, as applied in claim 1 above, teaches a step of processing, with a downhole processor device, data obtained by at least one of the plurality of downhole seismic receivers [see Coman col. 6 L. 1-3, col. 8 L. 17-24, col. 8 L. 27-31]. However, the combination does not teach that the processing comprises performing a cross-correlation with adjacent nodes.
On the other hand, Duncan teaches that processing of seismic data can comprise cross-correlating the seismic data obtained by one receiver with seismic data obtained by adjacent receivers [abstract L. 6-14, col. 3 L. 54-61].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Duncan’s teachings of cross-correlating data of adjacent nodes in the method taught by the combination because it will permit the processor to determine seismic properties such as velocity [see Duncan col. 4 L. 40-44].

In regards to claim 14, the combination of Coman, Croux, Stolpman and Morrow, as applied in claim 1 above, the processing comprises performing a cross-correlation between multiple sensors to generate a correlation map.  
On the other hand, Duncan teaches that the processing of seismic signal can comprises cross-correlation between multiple sensors and that the result of the cross-correlation provides an amplitude value representing the degree of similarity of each 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Duncan’s teachings of cross-correlating data of adjacent nodes in the method taught by the combination because it will permit the processor to determine seismic properties such as velocity [see Duncan col. 4 L. 40-44].

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coman et al. (US-8,805,632) in view of Croux et al. (US-10,708,869), Stolpman (US-9,657,564) and Morrow et al. (US-2015/0354351) as applied to claim 1 above, and further in view of Forgues et al. (US-10,209,381).

In regards to claim 13, the combination of Coman, Croux, Stolpman and Morrow, as applied in claim 1 above, teaches a step of processing, with a downhole processor device, data obtained by at least one of the plurality of downhole seismic receivers [see Coman col. 6 L. 1-3, col. 8 L. 17-24, col. 8 L. 27-31]. However, the combination does not teach that the processing comprises frequency domain analysis.
On the other hand, Forgues teaches that seismic data can be analyzed in the frequency domain in order to reduce the data that is transmitted [col. 7 L. 43-67, col. 8 L. 1-5].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Forgues’s teachings of analyzing the seismic 

In regards to claim 15, the combination of Coman, Croux, Stolpman and Morrow, as applied in claim 1 above, does not teach that the processing comprises converting from time domain to frequency domain.
On the other hand, Forgues teaches that seismic data can be processed by analyzing the in frequency domain by converting the data into the frequency domain [col. 7 L. 43-49]. This teaching means that the processing comprises converting from time domain to frequency domain.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Forgues’s teachings of analyzing the seismic data in frequency domain in the method taught by the combination because it will permit to reduce the amount of data that is going to be transmitted through the downhole wireless network.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FRANKLIN D BALSECA/Examiner, Art Unit 2685